Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.


Information Disclosure Statement
The information disclosure statement filed  9/21/20 and 1/27/21 has been considered.  An initialed copy is enclosed.

Specification
The disclosure is objected to because of the following informalities: Page 7 lines 27-30 contains incomplete information pertaining to the deposit date and Accession number for  Lactobacillus paracasei D3.5.
Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.
 The claim(s) recite(s) a composition comprising an isolated Lactobacillus D3.5 strain or cellular components thereof.
The claims recites a natural phenomenon which is a product of nature. The product of nature recited is Lactobacillus D3.5 strain  which the specification discloses is of human origin. The cellular components thereof are nature based i.e. based on the naturally occurring D3.5 strain. Said cellular components, for example, but not limited to cell wall components (as recited in 9) or lipoteichoic acid as claimed  are not markedly different from their respective counterparts as found in the naturally occurring D3.5 strain.
See In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1335-1336 (Fed. Cir. 2014) (“Natural phenomena, including naturally occurring organisms, are not patentable.”). Further, the Supreme Court precedent teaches that neither isolating natural products nor combining them together represents an act of invention that would transform these naturally occurring products into patent eligible subject matter unless their combination results in something "markedly different”. See Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013). 
With regards to claim 5-6, lyophilized  or freeze dried or dead naturally occurring bacteria  are not patent eligible. 
For example, in Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a POWDER … base and packaged for sale to and use by Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948). Nevertheless, the Supreme Court concluded that such a mixture of bacteria was NOT patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Id. at 130. Thus, the Supreme Court did not find that routine production and extraction steps resulted in a product that was "markedly different" from the product of nature including the production of “powder” composition. 
With regards to freeze-dried or lyophilized lipoteichoic acid, there is no evidence in the specification that freeze-drying or lyophilizing a composition comprising lipoteichoic acid changes its’ structure. Freeze-drying or lyophilizing are “well-understood, routine, conventional activity already engaged in by the scientific community. Thus, absent other evidence to the contrary, said freeze-dried or lyophilized lipoteichoic acid is not markedly different from its counterpart as found in the D3.5 strain.
More is required to transform patent ineligible subject matter into patent eligible subject matter than “well-understood, routine, conventional activity already engaged in by the scientific community” such as freezing and /or lyophilizing See Mayo, 132 S.Ct. at 1298, 1294. See also Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
The claims broadly read on combination of the naturally occurring bacteria or nature based product with another naturally occurring pharmaceutically acceptable carrier such as water or naturally occurring or nature based  food product such as mineral water or cow’s milk.
Said combination of such  naturally occurring and/or nature based products  do not react and each maintains its qualities in said combination and thus said combination does not possess markedly different characteristics and each naturally occurring and/or nature based product maintains its’ characteristics as compared to its natural counterpart.

The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception or combination of judicial exceptions.
	Thus, the claims are directed to a “product of nature exception” and does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one This is a biological deposit rejection.
The specification lacks complete deposit information for the deposit of Lactobacillus  paracasei D3.5. Because it is not clear that the bacteria with the properties of Lactobacillus  paracasei D3.5 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims requires Lactobacillus  paracasei D3.5, a suitable deposit for patent purposes is required.  Exact replication of the plasmid is an unpredictable event. 
	Applicant's referral to the deposit of the Lactobacillus  paracasei D3.5.  on page 7 lines 27-30, last paragraph of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §1.801-1.809 have been met.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and 
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 16  is drawn to a method of increasing gut mucin production  in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the composition of claim 1, wherein said administration is by enteral administration.
Claim 18 is drawn to a method of treating a gastrointestinal condition or inflammation in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the composition of claim 1, wherein said administering is by enteral administration.
The genus of cellular components thereof encompasses different species of  subcellular components of the D3.5 strain having varying structure and function.
 The disclosure fails to describe the common attributes or  common structural characteristics that identify members of said genus that increases mucin production or treat a gastrointestinal condition or inflammation in a subject in need thereof.
The specification disclose that L. paracasei D3.5 is of human origin (see page 7 lines 27-31). The specification discloses that lipoteichoic acid (LTA), a cell wall component of D3.5 cells, enhances mucin (Muc2) expression via activating TLR-2/P38-MAPK pathway and suppresses NFkappaB to reduce inflammation. See page 10 lines 5-16 and page 18 lines 29-31 to page 19-20.

While one of ordinary skill in the art as of the effective filing date could have screened for additional cellular components of D3.5 that have the recited function, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115.  
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention”. “Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement”. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The disclosure of cell wall of D3.5 and LTA isolated from said cell wall is not representative of the genus of cellular components of D3.5 strain that have the recited function.
 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
With the disclosure of  one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."
In the instant conclusion, Applicant has not adequately described the genus of cellular components of D3.5 that have the recited function. As of the effective filing date Applicants only described LTA and cell wall comprising said LTA wherein LTA is  increases mucin production and/or treat a gastrointestinal condition and/or leaky gut and/or  inflammation in a subject in need thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7-8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15, cited in IDS.
Claim 1: Nagpal disclose a composition comprising an isolated Lactobacillus paracasei D3.5 strain or cellular components thereof (pg 2, para 4-5 - "Isolation and characterization of lactobacilli and enterococci from infant gut. To isolate lactic-acid utilizing probiotic strains from 34 infant diapers...9 strains were identified as Lactobacillus paracasei... Probiotic properties of selected human- origin Lactobacillus and Enterococcus strains..."; pg 2, para 5, “Probiotic properties of selected human-origin Lactobacillus and Enterococcus strains...L. paracasei D3-5 was selected over L. paracasei D3-1 and L. paracasei D3-2 to avoid the possibility of duplication of strains (these three colonies derived from the same infant) and also because it showed superior probiotic properties compared to the latter strains)....Overall, based on the arrays of different probiotic attributes, 5 strains of lactobacilli (L. paracasei D3-5, L. rhamnosus D4-4, L.
plantarum D6-2, L. rhamnosus D7-5 and L. plantarum D13-4) and 5 strains of enterococci (E. raffinosus D24-1, E. INBio D24-2, E. avium D25-1, E. avium D25-2 and E. avium D26-1) were selected for further studies").
Claim 2: Nagpal discloses the composition of claim 1,and Nagpal further discloses wherein said composition is provided in a pharmaceutically acceptable carrier (pg 12, para 3 - “Preparation of probiotics for animal treatment...bacterial cells were pooled into three groups; (1) Lactobacilli...dose...was optimized in 300 uL of PBS for oral gavage.").
Claim 4: Nagpal discloses the composition of claim 1, and Nagpal further discloses wherein the strain is provided in a form suitable for enteral (e.g., oral) 
Claim 7: Nagpal et al disclose the composition comprises 1 X 1011 CFU. See page 13 under “Mice Studies”… Pure probiotic strains were grown in corresponding media for 6-8h to achieve the peak log phase, and washed twice with PBS to remove traces of culture media.  Equal counts  (1 X 1011 CFU) of freshly prepared bacterial cells were pooled in three groups…
In amount effective to treat leaky gut and/or inflammation as recited in claim 7 is drawn to the intended use of the claimed composition.
Claim 8: Nagpal et al disclose the composition comprises 1 X 1011 CFU. See page 13 under “Mice Studies”… Pure probiotic strains were grown in corresponding media for 6-8h to achieve the peak log phase, and washed twice with PBS to remove traces of culture media.  Equal counts  (1 X 1011 CFU) of freshly prepared bacterial cells were pooled in three groups…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15, cited in IDS in view of Kyung et al  KR 2011/0113026A 10/14/11, cited in IDS.
Claim 1: Nagpal disclose a composition comprising an isolated Lactobacillus paracasei D3.5 strain or cellular components thereof (pg 2, para 4-5 - "Isolation and characterization of lactobacilli and enterococci from infant gut. To isolate lactic-acid utilizing probiotic strains from 34 infant diapers...9 strains were identified as Lactobacillus paracasei... Probiotic properties of selected human- origin Lactobacillus and Enterococcus strains..."; pg 2, para 5, “Probiotic properties of selected human-origin Lactobacillus and Enterococcus strains...L. paracasei D3-5 was selected over L. paracasei D3-1 and L. paracasei D3-2 to avoid the possibility of duplication of strains (these three colonies derived from the same infant) and also because it showed superior probiotic properties compared to the latter strains)....Overall, based on the arrays of different probiotic attributes, 5 strains of lactobacilli (L. paracasei D3-5, L. rhamnosus D4-4, L.

Claim 2: Nagpal discloses the composition of claim 1,and Nagpal further discloses wherein said composition is provided in a pharmaceutically acceptable carrier (pg 12, para 3 - “Preparation of probiotics for animal treatment...bacterial cells were pooled into three groups; (1) Lactobacilli...dose...was optimized in 300 uL of PBS for oral gavage.").

Claim 3 and 20: Nagpal does not disclose wherein said carrier comprises a food product and method of making a food product comprising adding to ingredients of the food product the composition of claim 1. 
Kyung et al discloses a composition comprising Lactobacillus paracasei or cellular components thereof (pg 2, para 2 (English Translation) - “The present invention relates to a composition for inhibiting skin aging comprising lipoteichoic acid.”; pg 2, para 13-14
(English Translation) - "According to another embodiment of the present invention, the lipoteichoic acid is not limited thereto, but may be, for example, extracted from lactic acid bacteria... The type of the lactic acid bacteria is not particularly limited, but for example, Lactobacillus sp., Lactococcus sp., Streptococcus sp.)...And at least one lactic acid bacterium selected from the group consisting of... Lactobacillus paracasei"), wherein said composition is provided in a pharmaceutically acceptable carrier (pg 3, para 21 (English Translation) - “When using a composition for inhibiting skin aging and anti-wrinkle formation comprising lipoteichoic acid according to the present invention as a medicament, the composition further comprises an appropriate antibiotic, carrier, excipient or diluent commonly used In the manufacture of a medicament”), and the carrier may be a food product (pg 4, para 4 (English Translation) - "Health functional
foods to which the composition for inhibiting skin aging containing lipoteichoic acid according to the present invention may be added, but are not limited thereto. For example, various foods, beverages, gums, teas, vitamin complexes, and health functional foods Etc.”).

The motivation to do so is that Nagpal discloses a probiotic composition comprising Lactobacillus administered orally, Kyung et al discloses a composition comprising said Lactobacillus or a metabolite of Lactobacillus and where the composition may be formulated into a food, and this combination would allow the probiotic composition of Nagpal to be formulated into a food for improved ease of administration or self-administration, therefore increasing the value of the composition.


Claims 1 and 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15, cited in IDS in view of Bhunia et al. US 2013/0202571 8/8/2013.
Nagpal disclose a composition comprising an isolated Lactobacillus paracasei D3.5 strain or cellular components thereof (pg 2, para 4-5 - "Isolation and characterization of lactobacilli and enterococci from infant gut. To isolate lactic-acid utilizing probiotic strains from 34 infant diapers...9 strains were identified as Lactobacillus paracasei... Probiotic properties of selected human- origin Lactobacillus and Enterococcus strains..."; pg 2, para 5, “Probiotic properties of selected human-origin Lactobacillus and Enterococcus strains...L. paracasei D3-5 was selected over L. paracasei D3-1 and L. paracasei D3-2 to avoid the possibility of duplication of strains (these three colonies derived from the same infant) and also because it showed superior probiotic properties compared to the latter strains)....Overall, based on the arrays of different probiotic attributes, 5 strains of lactobacilli (L. paracasei D3-5, L. rhamnosus D4-4, L.

Nagpal et al does not disclose that the strain is lyophilized or freeze-dried or that the strain is non-viable.
Bhunia et al disclose that probiotic Lactobacillus paracasei can be formulated  in lyophilized form and also can be formulated inactivated. See paragraph 53, 55, 83 and 84.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the D3.5 strain of Nagpal et al can be lyophilized or inactivated (non-viable), thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Bhunia et al disclose that that probiotic Lactobacillus paracasei can be formulated  in lyophilized form and also can be formulated inactivated.


Claims  1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15 in view of Kyung et al  KR 2011/0113026A 10/14/11, cited in IDS.
Nagpal disclose a composition comprising an isolated Lactobacillus paracasei D3.5 strain or cellular components thereof (pg 2, para 4-5 - "Isolation and characterization of lactobacilli and enterococci from infant gut. To isolate lactic-acid utilizing probiotic strains from 34 infant diapers...9 strains were identified as Lactobacillus paracasei... Probiotic properties of selected human- origin Lactobacillus and Enterococcus strains..."; pg 2, para 5, “Probiotic properties of selected human-origin Lactobacillus and Enterococcus strains...L. paracasei D3-5 was selected over L. paracasei D3-1 and L. paracasei D3-2 to avoid the possibility of duplication of strains (these three colonies derived from the same infant) and also because it showed superior probiotic properties compared to the latter strains).
.

Kyung et al discloses that lipoteichoic acid isolated from cell wall of Lactobacillus paracasei (pg 2, para 2 (English Translation) is useful for inhibiting skin aging comprising lipoteichoic acid.” See pg 2, para 13-14 of English translation 
Kyung et al disclose a composition comprising the lipoteichoic acid in a pharmaceutically acceptable carrier such as a food product which is a form for enteral administration: (English Translation) - "According to another embodiment of the present invention, the lipoteichoic acid is not limited thereto, but may be, for example, extracted from lactic acid bacteria... The type of the lactic acid bacteria is not particularly limited, but for example, Lactobacillus sp., Lactococcus sp., Streptococcus sp.)...And at least one lactic acid bacterium selected from the group consisting of... Lactobacillus paracasei"), wherein said composition is provided in a pharmaceutically acceptable carrier (pg 3, para 21 (English Translation) - “When using a composition for inhibiting skin aging and anti-wrinkle formation comprising lipoteichoic acid according to the present invention as a medicament, the composition further comprises an appropriate antibiotic, carrier, excipient or diluent commonly used In the manufacture of a medicament”), and the carrier may be a food product (pg 4, para 4 (English Translation) - "Health functional foods to which the composition for inhibiting skin aging containing lipoteichoic acid according to the present invention may be added, but are not limited thereto. For example, various foods, beverages, gums, teas, vitamin complexes, and health functional foods Etc.”).
Kyung et al disclose  a method of extract and freeze drying the lipoteichoic acid for administration. See under example 2 on page 4 of the translation.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have purified  the lipoteichoic acid from the D3.5 strain of Nagpal et al using the method, as taught by Kyung et al, thus resulting in the instant invention with a reasonable expectation of success.
.

Claims 10-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15 in view of Kyung et al  KR 2011/0113026A 10/14/11, cited in IDS.

Nagpal discloses a composition comprising an isolated Lactobacillus paracasei D3.5 strain or cellular components thereof (pg 2, para 4-5 - "Isolation and characterization of lactobacilli and enterococci from infant gut. To isolate lactic-acid utilizing probiotic strains from 34 infant diapers...9 strains were identified as Lactobacillus paracasei... Probiotic properties of selected human- origin Lactobacillus and Enterococcus strains..."; pg 2, para 5, “Probiotic properties of selected human-origin Lactobacillus and Enterococcus strains...L. paracasei D3-5 was selected over L. paracasei D3-1 and L. paracasei D3-2 to avoid the possibility of duplication of strains (these three colonies derived from the same infant) and also because it showed superior probiotic properties compared to the latter strains).
.
Nagpal et al does not disclose a composition comprising lipoteichoic acid isolated from said D3.5 strain; the composition provided in a pharmaceutically acceptable carrier; wherein said carrier comprises a food product; the lipoteichoic acid provided in a form suitable for enteral administration; the lipoteichoic acid is lyophilized or freeze-dried; and the lipoteichoic acid is present in the composition in an amount effective to increase gut mucin production and/or to treat leaky gut and/or inflammation.


Kyung et al disclose a composition comprising the lipoteichoic acid in a pharmaceutically acceptable carrier such as a food product which is a form for enteral administration: (English Translation) - "According to another embodiment of the present invention, the lipoteichoic acid is not limited thereto, but may be, for example, extracted from lactic acid bacteria... The type of the lactic acid bacteria is not particularly limited, but for example, Lactobacillus sp., Lactococcus sp., Streptococcus sp.)...And at least one lactic acid bacterium selected from the group consisting of... Lactobacillus paracasei"), wherein said composition is provided in a pharmaceutically acceptable carrier (pg 3, para 21 (English Translation) - “When using a composition for inhibiting skin aging and anti-wrinkle formation comprising lipoteichoic acid according to the present invention as a medicament, the composition further comprises an appropriate antibiotic, carrier, excipient or diluent commonly used In the manufacture of a medicament”), and the carrier may be a food product (pg 4, para 4 (English Translation) - "Health functional foods to which the composition for inhibiting skin aging containing lipoteichoic acid according to the present invention may be added, but are not limited thereto. For example, various foods, beverages, gums, teas, vitamin complexes, and health functional foods Etc.”).
Kyung et al disclose  a method of extract and freeze drying the lipoteichoic acid for administration. See under example 2 on page 4 of the translation.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have isolated and formulated a composition comprising the lipoteichoic acid from the D3.5 strain of Nagpal et al by providing in pharmaceutically acceptable carrier; wherein said carrier comprises a food product and provided the lipoteichoic acid provided in a form suitable for enteral administration and freeze dried the lipoteichoic acid  and formulated the lipoteichoic acid in the composition in an  
The motivation to do so is that Kyung et al teach that lipoteichoic acid isolated from Lactobacillus paracasei is useful for inhibiting skin aging  and  thus isolating the  lipoteichoic acid from D3.5 strain and formulating as taught by Kyung et al would have been beneficial for treating skin aging.
With regards, to claim 15, Kyung et al disclose effective amounts for treating skin again, however, the limitation  in an amount effective to increase gut mucin production and/or treat leaky gut is drawn to the intended use of the lipoteichoic acid.



Status of the Claims
Claims 1-20 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645